Name: Commission Regulation (EC) No 583/1999 of 17 March 1999 on the maximum amount of the Community's financial contribution to be paid to the Member States concerned in accordance with Council Regulation (EC) No 723/97
 Type: Regulation
 Subject Matter: management;  EU finance; NA;  cooperation policy
 Date Published: nan

 Avis juridique important|31999R0583Commission Regulation (EC) No 583/1999 of 17 March 1999 on the maximum amount of the Community's financial contribution to be paid to the Member States concerned in accordance with Council Regulation (EC) No 723/97 Official Journal L 072 , 18/03/1999 P. 0028 - 0029COMMISSION REGULATION (EC) No 583/1999 of 17 March 1999 on the maximum amount of the Community's financial contribution to be paid to the Member States concerned in accordance with Council Regulation (EC) No 723/97THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 723/97 of 22 April 1997 on the implementation of Member States' action programmes on control of EAGGF Guarantee Section expenditure (1), and in particular Article 4(2) thereof,Whereas the Fund Committee has been consulted;Whereas Article 1 of Regulation (EC) No 723/97 provides that the Community shall contribute towards the costs incurred by Member States in implementing new action programmes, arising out of new Community obligations; whereas Article 4(2) of the same Regulation provides that the Commission shall, after consulting the Fund Committee, set the maximum annual amount of the Community's financial contribution having regard to the appropriations and on the basis of the information supplied by the Member States concerned; whereas the amount in question shall be granted in accordance with Article 3 of Commission Regulation (EC) No 1780/97 (2), laying down the rules of application of Regulation (EC) No 723/97, as last amended by the Regulation (EC) No 1890/98 (3); that the Member States concerned have supplied the relevant information to the Commission for the year 1999,HAS ADOPTED THIS REGULATION:Article 1 The maximum amount of the Community's financial contribution towards the costs incurred by the Member States concerned in implementing action programmes on control of EAGGF Guarantee Section expenditure for 1999, provided for by Council Regulation (EC) No 723/97 is set out in the Annex of this Regulation.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 108, 25. 4. 1997, p. 6.(2) OJ L 252, 16. 9. 1997, p. 20.(3) OJ L 245, 4. 9. 1998, p. 28.ANNEX >TABLE>